ReliaStar Life Insurance Company and its Separate Account N VOYA ENCORE/VOYA ENCORE FLEX Supplement dated as of May 16, 2016 to the Contract Prospectus and Statement of Additional Information, each dated April 30, 2012, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information (“SAI”), each dated April 30, 2012, as amended. Please read it carefully and keep it with your Contract Prospectus and SAI for future reference. Notice of and Important Information About Upcoming Fund Reorganizations The following information only affects you if you currently invest in or plan to invest in the subaccounts that correspond to the VY ® Fidelity ® VIP Contrafund ® Portfolio, the VY ® Fidelity ® VIP Equity-Income Portfolio and the VY ® Fidelity ® VIP Mid Cap Portfolio. The Board of Directors of Voya Partners, Inc. approved a proposal to reorganize the following “Merging Funds” with and into the following “Surviving Funds.” The reorganization is expected to take place on or about August 26, 2016 (the “Reorganization Date”). Merging Funds Surviving Funds VY ® Fidelity ® VIP Contrafund ® Portfolio (Class S) Voya Large Cap Growth (Class S) VY ® Fidelity ® VIP Equity-Income Portfolio (Class S) VY ® Invesco Growth and Income Portfolio (Class S2) VY ® Fidelity ® VIP Mid Cap Portfolio (Class S) VY ® T. Rowe Price Diversified Mid Cap Growth (Class S) Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to the subaccount that invests in the Merging Fund to any other available subaccount or any available fixed interest option. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the “Transfers” section of your Contract Prospectus for information about making subaccount transfers. On the Reorganization Date. On the Reorganization Date, your investment in the subaccount that invested in the Merging Fund will automatically become an investment in the subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation. Automatic Fund Reallocation After the Reorganization Date. After the Reorganization Date, the Merging Funds will no longer be available through your contract. Unless you provide us with alternative allocation instructions, after the Reorganization Date all allocations directed to the subaccount that invested in the Merging Fund will be automatically allocated to the subaccount that invests in the corresponding Surviving Fund. See the “Transfers” section of your Contract Prospectus for information about making fund allocation changes. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting us at Customer Service, P.O. Box 5050, Minot, North Dakota 58702-5050 or by calling us at 1-877-884-5050. Information about the Surviving Funds. Summary information about the Surviving Funds can be found in the Important Information About The Funds Available Through The Contracts section of this supplement. More detailed information can be found in the current prospectus and Statement of Additional Information for that fund. X.120636-16GW Page 1 of 11 May 2016 Please note that all existing account balances invested in Class S shares of the VY® Fidelity® VIP Equity-Income Portfolio will automatically become investments in Class S2 shares of the VY® Invesco Growth and Income Portfolio. Class S2 shares have lower total fund expenses than Class S shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. MORE INFORMATION IS AVAILABLE More information about the funds available through your contract, including information about the risks associated with investing in them, can be found in the current contract prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting your local representative or by writing or calling the Company at: Customer Service P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. IMPORTANT INFORMATION ABOUT THE COMPANY The information pertaining to ReliaStar Life Insurance Company under the heading “The Company” in the Contract Prospectus and the first two paragraphs under the heading “General Information and History” in the SAI are deleted and replaced with the following: ReliaStar Life Insurance Company (the “Company,” “we,” “us,” “our”) issues the contracts described in this prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (“Northern”), a wholly owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northern’s obligations under the contracts. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya®”), which until April 7, 2014, was known as ING U.S., Inc. In May 2013 the common stock of Voya began trading on the New York Stock Exchange under the symbol “VOYA” and Voya completed its initial public offering of common stock. Important Information Regarding Taxation Considerations The following information regarding Same-Sex Marriages is added to the Taxation Considerations section of your Prospectus: Same-Sex Marriages The contract provides that upon your death a surviving spouse may have certain continuation rights that he or she may elect to exercise for the contract’s death benefit and any joint-life coverage under a living benefit. All contract provisions relating to spousal continuation are available only to a person who meets the definition of “spouse” under federal law. The U.S. Supreme Court has held that same-sex marriages must be permitted under state law and that marriages recognized under state law will be recognized for federal law purposes. Domestic partnerships and civil unions that are not recognized as legal marriages under state law, however, will not be treated as marriages under federal law. Please consult your tax and/or legal adviser for further information about this subject. X.120636-16GW Page 2 of 11 May Important Information Regarding Other Topics The following information is added to the Other Topics section of your Prospectus: Order Processing In certain circumstances, we may need to correct the pricing associated with an order that has been processed. In such circumstances, we may incur a loss or receive a gain depending upon the price of the fund when the order was executed and the price of the fund when the order is corrected. Losses may be covered from our assets and gains that may result from such order correction will be retained by us as additional compensation associated with order processing. Unclaimed Property Every state has some form of unclaimed property laws that impose varying legal and practical obligations on insurers and, indirectly, on contract owners, insureds, beneficiaries and other payees of proceeds. Unclaimed property laws generally provide for escheatment to the state of unclaimed proceeds under various circumstances. Contract owners are urged to keep their own, as well as their beneficiaries’ and other payees’, information up to date, including full names, postal and electronic media addresses, telephone numbers, dates of birth, and Social Security numbers. Such updates should be communicated to Customer Service by calling 1-877-884-5050. Cyber Security Like others in our industry, we are subject to operational and information security risks resulting from "cyber-attacks", "hacking" or similar illegal or unauthorized intrusions into computer systems and networks. These risks include, among other things, the theft, misuse, corruption and destruction of data maintained online or digitally, denial of service attacks on websites and other operational disruption and unauthorized release of confidential customer information. Although we seek to limit our vulnerability to such risks through technological and other means and we rely on industry standard commercial technologies to maintain the security of our information systems, it is not possible to anticipate or prevent all potential forms of cyber-attack or to guarantee our ability to fully defend against all such attacks. In addition, due to the sensitive nature of much of the financial and similar personal information we maintain, we may be at particular risk for targeting. Cyber-attacks affecting us, any third party administrator, the underlying funds, intermediaries and other affiliated or third-party service providers may adversely affect us and your account value. For instance, cyber-attacks may interfere with our processing of contract transactions, including the processing of orders from our website or with the underlying funds, impact our ability to calculate AUVs, cause the release and possible destruction of confidential customer or business information, impede order processing, subject us and/or our service providers and intermediaries to regulatory fines and financial losses and/or cause reputational damage. Cyber security risks may also affect the issuers of securities in which the underlying funds invest, which may cause the funds underlying your contract to lose value. There can be no assurance that we or the underlying funds or our service providers will avoid losses affecting your contract that result from cyber-attacks or information security breaches in the future. X.120636-16GW Page 3 of 11 May IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACTS List of Fund Name Changes New Fund Name Former Fund Name Voya Global Equity Portfolio Voya Global Value Advantage Portfolio Voya Government Money Market Portfolio Voya Money Market Portfolio The following chart lists the variable investment options that are available through the contracts. Some investment options may be unavailable through certain contracts or plans, or in some states. The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Fund prospectuses may be obtained free of charge by contacting us at Customer Service, P.O. Box 5050 Minot, ND 58702-5050, calling 1-877-884-5050 or by accessing the Securities and Exchange Commission (“SEC”) website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund's summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. Fund Name Investment Adviser/ Subadviser Investment Objective(s) American Funds Insurance Series® – Growth FundSM (Class 2) Investment Adviser: Capital Research and Management CompanySM Seeks growth of capital. American Funds Insurance Series® – Growth-Income FundSM (Class 2) Investment Adviser: Capital Research and Management CompanySM Seeks long-term growth of capital and income. American Funds Insurance Series® – International FundSM (Class 2) Investment Adviser: Capital Research and Management CompanySM Seeks long-term growth of capital. X.120636-16GW Page 4 of 11 May Fund Name Investment Adviser/ Subadviser Investment Objective(s) Franklin Small Cap Value VIP Fund (Class 2) Investment Adviser: Franklin Advisory Services, LLC Seeks long-term total return. Under normal market conditions, the fund invests at least 80% of its net assets in investments of small capitalization companies. Lord Abbett Series Fund Mid Cap Stock Portfolio (Class VC) Investment Adviser: Lord, Abbett & Co. LLC Seeks capital appreciation through investments, primarily in equity securities, which are believed to be undervalued in the marketplace. Oppenheimer Main Street Small Cap Fund®/VA (Service Shares) Investment Adviser: OppenheimerFunds, Inc. The Fund seeks capital appreciation. PIMCO Real Return Portfolio (Administrative Class) Investment Adviser: Pacific Investment Management Company LLC Seeks maximum real return, consistent with preservation of real capital and prudent investment management. Pioneer High Yield VCT Portfolio (Class I) Investment Adviser: Pioneer Investment Management, Inc. Maximize total return through a combination of income and capital appreciation. Voya Global Bond Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return through a combination of current income and capital appreciation. Voya Global Equity Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth and current income. Voya Government Money Market Portfolio (Class I)*(2) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC * There is no guarantee that the Voya Government Money Market Portfolio subaccount will have a positive or level return. Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00. X.120636-16GW Page 5 of 11 May Fund Name Investment Adviser/ Subadviser Investment Objective(s) Voya Growth and Income Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return through investments in a diversified portfolio of common stock and securities convertible into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya Index Plus MidCap Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to outperform the total return performance of the S&P MidCap 400® Index, while maintaining a market level of risk. Voya Intermediate Bond Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya International Index Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of a widely accepted international index. Voya Large Cap Growth Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital growth. Voya Large Cap Value Portfolio (Class I) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term growth of capital and current income. Voya MidCap Opportunities Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital appreciation. Voya SmallCap Opportunities Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks long-term capital appreciation. X.120636-16GW Page 6 of 11 May Fund Name Investment Adviser/ Subadviser Investment Objective(s) Voya Solution 2025 Portfolio (Class S)(1) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2025. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2035 Portfolio (Class S)(1) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2035. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2045 Portfolio (Class S)(1) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent with an asset allocation targeted at retirement in approximately 2045. On the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution Income Portfolio (Class S)(1) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Strategic Allocation Conservative Portfolio (Class I)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) consistent with preservation of capital. Voya Strategic Allocation Growth Portfolio (Class I)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide capital appreciation. Voya Strategic Allocation Moderate Portfolio (Class I)(1) Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Seeks to provide capital appreciation. X.120636-16GW Page 7 of 11 May Fund Name Investment Adviser/ Subadviser Investment Objective(s) Voya U.S. Stock Index Portfolio (Class I) Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Seeks total return. VY® American Century Small-Mid Cap Value Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. Seeks long-term capital growth. Income is a secondary objective. VY® Baron Growth Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. Seeks capital appreciation. VY® Clarion Global Real Estate Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadviser: CBRE Clarion Securities LLC Seeks high total return consisting of capital appreciation and current income. VY® Columbia Contrarian Core Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC Seeks total return, consisting of long-term capital appreciation and current income. VY® Fidelity® VIP Contrafund® Portfolio (Class S)* Investment Adviser to the Portfolio: Directed Services LLC Investment Adviser to the Master Fund: Fidelity Management & Research Company Subadviser to the Master Fund: FMR Co., Inc. * Fidelity and Contrafund are registered trademarks of Fidelity Management & Research LLC. Used with permission. Seeks long-term capital appreciation. X.120636-16GW Page 8 of 11 May Fund Name Investment Adviser/ Subadviser Investment Objective(s) VY ® Fidelity ® VIP Equity-Income Portfolio (Class S) * Investment Adviser to the Portfolio: Directed Services LLC Investment Adviser to the Master Fund: Fidelity Management & Research Company Subadviser to the Master Fund: FMR Co., Inc. * Fidelity is a registered trademark of Fidelity Management & Research LLC. Used with permission. Seeks reasonable income. Will also consider the potential for capital appreciation. Goal is to achieve a yield that exceeds the composite yield on the securities comprising the S&P 500 ® Index. VY ® Fidelity ® VIP Mid Cap Portfolio (Class S) * Investment Adviser to the Portfolio: Directed Services LLC Investment Adviser to the Master Fund: Fidelity Management & Research Company Subadviser to the Master Fund: FMR Co., Inc. * Fidelity is a registered trademark of Fidelity Management & Research LLC. Used with permission. Seeks long-term growth of capital. VY ® FMR ® Diversified Mid Cap Portfolio (Class I)* Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company * FMR ® is a registered service mark of Fidelity Management & Research Company. Used with permission. Seeks long-term growth of capital. VY ® Invesco Comstock Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. Seeks capital growth and income. VY ® Invesco Equity and Income Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. Seeks total return, consisting of long-term capital appreciation and current income. X.120636-16GW Page 9 of 11 May 2016 Fund Name Investment Adviser/ Subadviser Investment Objective(s) VY® Invesco Growth and Income Portfolio (Class S2) Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. Seeks long-term growth of capital and income. VY® JPMorgan Mid Cap Value Portfolio (Class S)(3) Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks growth from capital appreciation. VY® Oppenheimer Global Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. Seeks capital appreciation. VY® Pioneer High Yield Portfolio (Class I) Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. Seeks to maximize total return through income and capital appreciation. VY® T. Rowe Price Diversified Mid Cap Growth Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term capital appreciation. VY® T. Rowe Price Equity Income Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Seeks a high level of divided income as well as long-term growth of capital through investments in stocks. VY® T. Rowe Price Growth Equity Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. Seeks long-term growth through investments in stocks. VY® Templeton Foreign Equity Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC Seeks long-term capital growth. X.120636-16GW Page 10 of 11 May Fund Name Investment Adviser/ Subadviser Investment Objective(s) Wanger Select Investment Adviser: Columbia Wanger Asset Management, LLC Seeks long-term capital appreciation. Wanger USA Investment Adviser: Columbia Wanger Asset Management, LLC Seeks long-term capital appreciation. (1) These funds are structured as “fund of funds” or “master-feeder” funds that invest directly in shares of an underlying fund.
